Case 1:17-cv-00554-LEK-RT Document 199 Filed 03/17/21 Page 1 of 1                  PageID #: 9338

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 17-00554 LEK-RT
   CASE NAME:               Benita J. Brown vs. Porter McGuire Kiakona & Chow, LLP et
                            al.,


         JUDGE:       Leslie E. Kobayashi            DATE:             3/17/2021


  COURT ACTION: EO: COURT ORDER REGARDING THE WITHDRAWAL OF
  THE PARTIES’ MOTIONS FOR SUMMARY JUDGMENT AND THE STATUS
  CONFERENCE SCHEDULED FOR MARCH 25, 2021

         On March 9, 2021, an entering order was issued (“3/9/21 EO”) directing Plaintiff
  Benita J. Brown (“Plaintiff”) and Defendant/Cross-Claimant/Third-Party Plaintiff
  Association of Apartment Owners of Terrazza/Cortebella/Las Brisas/Tiburon (“Terrazza
  AOAO”) to submit letter briefs regarding, inter alia, whether their pending motions for
  summary judgment would be withdrawn in light of the settlement between those parties.
  [Dkt. nos. 167 (Plaintiff’s motion), 180 and 182 (the Terrazza AOAO’s motions), 188
  (3/9/21 EO).]

          Plaintiff submitted her letter brief on March 12, 2021, and the Terrazza AOAO
  submitted its letter brief on March 15, 2021. [Dkt. nos. 193, 194.] In addition, Plaintiff
  filed a notice of the withdrawal of her motion on March 12, 2021, [dkt. no. 192,] and the
  Terrazza AOAO filed notices of the withdrawal of its motions on March 17, 2021, [dkt.
  nos. 197, 198]. Based on the letter briefs and the notices of withdrawal, the motions for
  summary judgment are HEREBY TERMINATED.

         The 3/9/21 EO also ordered counsel for all parties to appear for a status conference
  on March 25, 2021, at 1:30 p.m. [3/9/21 EO at 2.] The status conference will proceed
  as scheduled, and will be held by video-teleconference. Counsel should be prepared to
  address whether the remaining parties will be ready to proceed with trial, which is
  currently scheduled to begin on June 14, 2021. Although the Terrazza AOAO is not
  expected to participate in the trial as a party, because the anticipated filing of the Terrazza
  AOAO’s petition for determination of good faith settlement may impact the trial date,
  counsel for the Terrazza AOAO must also appear at the status conference.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
